Case 2:18-cr-00703-JMV Document 129-3 Filed 05/25/21 Page 1 of 1 PagelD: 845

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STSTES OF AMERICA : Criminal No. 2:18-cr-00703-JMV

V. : Honorable John Michael Vazquez
LEEVANDER WADE :
CERTIFICATION

I, Jennifer Bodary, of age, certify and say as follows:
1) Lama legal secretary at the office of Afonso Archie & Foley, P.C.

2) On February 9, 2021 I called the Monmouth County Jail and spoke to Lt.
Daniel Hansson.

3) At Mr. Archie’s direction I asked Lt. Hansson if it would be possible to allow

Mr. Wade a dedicated laptop to use at the facility to review his voluminous
discovery.

4) Lt. Hansson advised that our request for a dedicated lap top could not be
granted.

5) Lt. Hansson also advised that it would not be possible to allow Mr. Wade any
additional time in the library to review discovery, as there are several inmates

with digital discovery and their capacity in the Library has been reduced to 4
inmates at a time due to Covid.

I certify that the foregoing statements made by me are true to the best of my knowledge
and if any statements are willfully false then I am subject to punishment.

) ( \—

Jennifer Bodary.
May 24, 2021

a
